Citation Nr: 1435993	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-14 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the RO.

The reopened claim of service connection for hypertension is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for hypertension in a rating decision in January 2004; he was notified of this decision and apprised of his appeal rights, but did not perfect a timely appeal from this decision or submit additional relevant evidence within one year.

2.  The evidence received since the January 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for hypertension.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  

Given the favorable action taken hereinbelow, a full discussion of VA obligation to assist the Veteran is not required at this time.


New and Material Evidence

In a January 2004 rating decision, the RO denied service connection for the Veteran's hypertension because it was not shown to be related to his military service or present within one year of service.  The evidence considered at that time included service treatment records and a VA examination indicating a diagnosis of hypertension.  The Veteran did not timely file a Notice of Disagreement.  He also did not submit additional evidence related to his claim within one year.  

While some additional information was added to the claims file during this period, it was associated with another claim and did not provide any additional information about the Veteran's hypertension. Thus, the Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran was granted service connection for PTSD in a rating decision that was dated in February 2005, after the denial of his claim of service connection for hypertension.  

The Veteran's attorney asserts that the Veteran's hypertension was caused by the service-connected PTSD.  He also identifies articles that support his position.  For purposes of the "new and material" analysis, the credibility of this evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Board finds this evidence tends to provide a nexus linking the claimed hypertension to a service-connected disability.  Thus, on this record, the new and material evidence has been submitted to reopen the claim.


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension , the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

As previously noted, the Veteran claims that his hypertension was caused or aggravated by his service connected PTSD.  His attorney has identified to articles to support the claim.  

While VA has a duty to assist Veterans with the development of evidence in support of their claims, VA is not required to consider evidence that is not actually or constructively in the claims file and a Veteran has a concomitant duty to submit evidence that he wishes VA to consider.   

Additionally, the Veteran has not been afforded a VA examination to address the nature and likely etiology of the claimed hypertension.  Thus, the Veteran should be afforded an examination prior to the readjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should take appropriate steps to contact the Veteran's attorney and request that he provide copies of any medical articles or other evidence that he wishes VA to submit in support the Veteran's claim.  

2.  The AOJ then should afford the Veteran a VA examination to determine the nature and likely etiology of the claimed hypertension.  

The claims folder should be made available to the examiner for review.  The examiner should elicit from the Veteran and record a complete medical history.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the current hypertension was due to an event or incident of his period of active service.  He should also opine as to whether it is at least as likely as not that the current hypertension was caused or aggravated by the service connected PTSD.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

3.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicate, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


